DETAILED ACTION
	This Office Action, based on application 15/842,027 filed 14 December 2017, is filed in response to applicant’s amendment and remarks filed 8 February 2021.   Claims 1-10, 12-17, 19, and 20 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-6, 8, 10, 12, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JOFFE et al (US Patent 7,155,718) in view of SOLIHIN (US PGPub 2016/0217080) and HIGIWARA (US PGPub 2005/0050372).

With respect to Claim 1, JOFFE discloses a method, comprising: receiving, at a processor, a first instruction to assign a first portion of a first register to a defined value (Col 7, Lines 37-60 particularly Lines 57-60 – a request from a previous instruction {first instruction} may provide a result {a defined value} to a register of an execution unit), the first portion of the first register storing a first value when the first instruction is received, wherein the first value is a non-zero value (Col 7, Lines 62-63 – the register contains unknown data); in response to the first instruction, setting a first flag of the processor to a first state (Col 7, Line 60 – a flag may be set to a dirty state) and maintaining the first value at the (Col 7, Lines 60-63 – a flag set to the dirty state indicates the register contains unknown data); and in response to a second instruction, suppressing transfer of the first portion of the first register to a memory responsive to the first flag of the processor having the first state (Col 7, Lines 63-66 – if a current instruction includes a read operation for a register whose dirty bit is set, the task is suspended {analogous to suppressing transfer}).
JOFFE does not appear to explicitly disclose wherein the defined value is a zero value; and in response to a second instruction, reading a second portion of the first register while suppressing transfer of the first portion of the first register to a memory responsive to the first flag of the processor having the first state.
However, SOLIHIN discloses wherein the defined value is a zero value (Section [0041] – blocks may enter into an ‘MZ’ state wherein the block is dirty and the block has a zero value; Section [0029, 0033] – ‘MZ’ = ‘modified and zero-valued’; ‘modified’ = a data block may be dirty).
JOFFE and SOLIHIN are analogous art because they are from the same field of endeavor of memory storage.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of JOFFE and SOLIHIN before him or her, to modify the result of an instruction of JOFFE to include the result being a zero value as taught by SOLIHIN.  A motivation for doing so would have been for data block initialization (Section [0034]).  Therefore, it would have been obvious to combine JOFFE and SOLIHIN to obtain the invention as specified in the instant claims.
JOFFE and SOLIHIN do not appear to explicitly disclose in response to a second instruction, reading a second portion of the first register while suppressing transfer of the first portion of the first register to a memory responsive to the first flag of the processor having the first state.
(Section [0037] – precision reading of register by the CPU; Section [0069] – store instruction) a second portion of the first register while suppressing transfer of the first portion of the first register to a memory responsive to the first flag of the processor having the first state (Section [0167] – when the required precision is 16 bits, the upper 16 bits of the register is suppressed while the lower 16 bits are effected in response to an instruction; an instruction to read a register with precision reading effectively suppresses transfer of a portion of the register to a memory since the transfer requires first reading of the data, which was suppressed, in order to transfer the data).
JOFFE, SOLIHIN, and HAGIWARA are analogous art because they are from the same field of endeavor of memory storage.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of JOFFE and HAGIWARA before him or her, to modify the read operation of a register of JOFFE to include use of a precision storage unit as taught by HAGIWARA.  A motivation for doing so would have been to reduce power consumption (Abstract).  Therefore, it would have been obvious to combine JOFFE, SOLIHIN, and HAGIWARA to obtain the invention as specified in the instant claims.

With respect to Claim 8, JOFFE discloses a method, comprising: assigning a first architectural register of a processor to a first physical register (Col 7, Lines 16-24 – resources may be memory mapped); receiving, at the processor, a first instruction to assign a portion of the first architectural register to a defined value (Col 7, Lines 37-60 particularly Lines 57-60 – a request from a previous instruction {first instruction} may provide a result {a defined value} to a register of an execution unit); in response to the first instruction, setting a first flag of the processor to a first state (Col 7, Line 60 – a flag may be set to a dirty state) and maintaining a first value at the first physical register different than the zero value (Col 7, Lines 62-63 – the register contains unknown data), whereby the first flag indicates that (Col 7, Lines 60-63 – a flag set to the dirty state indicates the register contains unknown data); and in response to the first flag being set, maintaining the assignment of the first architectural register to the first physical register (Col 7, Lines 16-24 – resources may be memory mapped).
JOFFE does not appear to explicitly disclose wherein the defined value is a zero value; and in response to a second instruction, reading a second portion of the first architectural register while suppressing transfer of the first value stored at the portion of the first architectural register to a memory.
However, SOLIHIN discloses wherein the defined value is a zero value (Section [0041] – blocks may enter into an ‘MZ’ state wherein the block is dirty and the block has a zero value; Section [0029, 0033] – ‘MZ’ = ‘modified and zero-valued’; ‘modified’ = a data block may be dirty).
JOFFE and SOLIHIN are analogous art because they are from the same field of endeavor of memory storage.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of JOFFE and SOLIHIN before him or her, to modify the result of an instruction of JOFFE to include the result being a zero value as taught by SOLIHIN.  A motivation for doing so would have been for data block initialization (Section [0034]).  Therefore, it would have been obvious to combine JOFFE and SOLIHIN to obtain the invention as specified in the instant claims.
JOFFE and SOLIHIN do not appear to explicitly disclose in response to a second instruction, reading a second portion of the first architectural register while suppressing transfer of the first value stored at the portion of the first architectural register to a memory.
However, HAGIWARA discloses in response to a second instruction, reading (Section [0037] – precision reading of register by the CPU; Section [0069] – store instruction) a second portion of the first architectural register while suppressing transfer of the first value stored at the portion of the first (Section [0167] – when the required precision is 16 bits, the upper 16 bits of the register is suppressed while the lower 16 bits are effected in response to an instruction; an instruction to read a register with precision reading effectively suppresses transfer of a portion of the register to a memory since the transfer requires first reading of the data, which was suppressed, in order to transfer the data).
JOFFE, SOLIHIN, and HAGIWARA are analogous art because they are from the same field of endeavor of memory storage.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of JOFFE and HAGIWARA before him or her, to modify the read operation of a register of JOFFE to include use of a precision storage unit as taught by HAGIWARA.  A motivation for doing so would have been to reduce power consumption (Abstract).  Therefore, it would have been obvious to combine JOFFE, SOLIHIN, and HAGIWARA to obtain the invention as specified in the instant claims.

With respect to Claim 14, JOFFE discloses a processor, comprising: a register file comprising a first register (Col 7, Lines 37-60 particularly Lines 57-60 – a register of an execution unit); a first flag corresponding to the first register (Col 7, Line 60 – a flag may be set to a dirty state), the first flag configured to indicate if a first portion of the first register is assigned a defined value different than a non-zero value stored at the first register (Col 7, Lines 60-63 – a flag set to the dirty state indicates the register contains unknown data); and a set of execution units configured to: set the first flag to a first state in response to a first instruction (Col 7, Line 60 – a flag may be set to a dirty state); and in response to a second instruction,  suppressing transfer of the first portion of the first register to a memory responsive to the first flag of the processor having the first state (Col 7, Lines 63-66 – if a current instruction includes a read operation for a register whose dirty bit is set, the task is suspended {analogous to suppressing transfer}).

However, SOLIHIN discloses wherein the defined value is a zero value (Section [0041] – blocks may enter into an ‘MZ’ state wherein the block is dirty and the block has a zero value; Section [0029, 0033] – ‘MZ’ = ‘modified and zero-valued’; ‘modified’ = a data block may be dirty).
JOFFE and SOLIHIN are analogous art because they are from the same field of endeavor of memory storage.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of JOFFE and SOLIHIN before him or her, to modify the result of an instruction of JOFFE to include the result being a zero value as taught by SOLIHIN.  A motivation for doing so would have been for data block initialization (Section [0034]).  Therefore, it would have been obvious to combine JOFFE and SOLIHIN to obtain the invention as specified in the instant claims.
JOFFE and SOLIHIN do not appear to explicitly disclose in response to a second instruction, reading a second portion of the first register different than the first portion while suppressing transfer of the first portion of the first register to a memory responsive to the first flag of the processor having the first state.
However, HAGIWARA discloses in response to a second instruction, reading (Section [0037] – precision reading of register by the CPU; Section [0069] – store instruction) a second portion of the first register different than the first portion while suppressing transfer of the first portion of the first register to a memory responsive to the first flag of the processor having the first state (Section [0167] – when the required precision is 16 bits, the upper 16 bits of the register is suppressed while the lower 16 bits are effected in response to an instruction; an instruction to read a register with precision reading effectively suppresses transfer of a portion of the register to a memory since the transfer requires first reading of the data, which was suppressed, in order to transfer the data).
JOFFE, SOLIHIN, and HAGIWARA are analogous art because they are from the same field of endeavor of memory storage.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of JOFFE and HAGIWARA before him or her, to modify the read operation of a register of JOFFE to include use of a precision storage unit as taught by HAGIWARA.  A motivation for doing so would have been to reduce power consumption (Abstract).  Therefore, it would have been obvious to combine JOFFE, SOLIHIN, and HAGIWARA to obtain the invention as specified in the instant claims.

With respect to Claims 2 and 15, JOFFE, SOLIHIN, and HAGIWARA disclose the method/processor of each respective parent claim.  JOFFE further discloses wherein maintaining the first value at the processor comprises maintaining the first value at the first portion of the first register (Col 7, Lines 60-63 – a flag may be set to the dirty state indicating the register contains unknown data).

With respect to Claim 4, JOFFE, SOLIHIN, and HAGIWARA disclose the method of claim 1.  JOFFE further discloses in response to the first instruction, setting a second flag of the processor to the first state (Col 7, Line 60 – a flag may be set to a dirty state) and maintaining at the processor a second value stored at a first portion of a second register (Col 7, Lines 62-63 – the register contains unknown data); and in response to the second instruction, suppressing transfer of the first portion of the second register responsive to the second flag of the processor having the first state (Col 7, Lines 63-66 – if a current instruction includes a read operation for a register whose dirty bit is set, the task is suspended {analogous to suppressing transfer}).

 Claim 5, JOFFE, SOLIHIN, and HAGIWARA disclose the method of claim 1.  JOFFE further discloses in response to the second instruction, suppressing transfer of a first portion of a second register responsive to the first flag of the processor having the first state (Col 7, Line 66 through Col 8, Line 5 – at a later time when the result arrives, the register is updated).

With respect to Claims 6 and 19, JOFFE, SOLIHIN, and HAGIWARA disclose the method/process of each respective parent claim.  JOFFE further discloses in response to the first flag having the first state (Col 7, Line 60 – a flag may be set to a dirty state), setting a first portion of an architectural register of the processor to the zero value (Col 7, Line 66 through Col 8, Line 5 – at a later time when the result arrives, the register is updated and the dirty bit cleared).

With respect to Claim 10, JOFFE, SOLIHIN, and HAGIWARA disclose the method of claim 8.  JOFFE further discloses in response to the first flag being set, setting portions of each of a plurality of registers to the defined value (Col 7, Line 66 through Col 8, Line 5 – at a later time when the result arrives, the register is updated) and maintaining architectural registers assigned to the plurality of registers (Col 7, Lines 16-24 – resources may be memory mapped).

With respect to Claim 12, JOFFE, SOLIHIN, and HAGIWARA disclose the method of claim 8.  JOFFE further discloses in response to the first flag being set, executing an operation at an execution unit of the processor as if the portion of the first physical register stored the defined value (Col 7, Line 66 through Col 8, Line 5 – at a later time when the result arrives, the register is updated, dirty bit cleared, and the read operation may proceed without suspension).

 Claim 17, JOFFE, SOLIHIN, and HAGIWARA disclose the processor of claim 14.  JOFFE further discloses a second flag configured to indicate if a first portion of a second register contains the zero value (Col 7, Line 66 through Col 8, Line 5 – at a later time when the result arrives, the register is updated and the dirty bit cleared).

Claims 3, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JOFFE in further view of SOLIHIN, HAGIWARA, and MCMINN et al (US Patent 7,043,626).

With respect to Claims 3, 9, and 16, JOFFE, SOLIHIN, and HAGIWARA disclose the methods/processor of each respective parent claim. 
JOFFE does not appear to explicitly disclose transferring the first value to a retire queue at an instruction pipeline of the processor.
However, MCMINN discloses transferring the first value to a retire queue at an instruction pipeline of the processor (Col 3, Lines 40-59).
JOFFE, SOLIHIN, HAGIWARA, and MCMINN are analogous art because they are from the same field of endeavor of memory register storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of JOFFE and MCMINN before him or her, to modify the system of JOFFE to include a retire queue as taught by MCMINN.  A motivation for doing so would have been to support out of order execution (Col 3, Lines 40-41).  Therefore, it would have been obvious to combine JOFFE, SOLIHIN, HAGIWARA, and MCMINN to obtain the invention as specified in the instant claims.


Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JOFFE in further view of SOLIHIN, HAGIWARA, and SPERBER et al (US PGPub 2016/0026467).

With respect to Claims 7, 13, and 20, JOFFE, SOLIHIN, and HAGIWARA disclose the methods/processor of each respective parent claim.
JOFFE does not appear to explicitly disclose wherein the first instruction is a VZEROUPPER instruction.
However, SPERBER discloses wherein the first instruction is a VZEROUPPER instruction (Section [0097]).
JOFFE, SOLIHIN, HAGIWARA, and SPERBER are analogous art because they are from the same field of endeavor of memory register storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of JOFFE and SPERBER before him or her, to modify the LOAD operations of JOFFE to include a VZEROUPPER operation as taught by SPERBER.  A motivation for doing so would have been to support different instruction sets (Section [0077, 0099]).  Therefore, it would have been obvious to combine JOFFE, SOLIHIN, HAGIWARA, and SPERBER to obtain the invention as specified in the instant claims.

Response to Arguments
Applicant’s remarks, submitted 8 February 2021 in response to the Office Action mailed 7 October 2020, have been fully considered below.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued new matter rejection in view of applicant’s amendment and remarks. 
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose the claimed feature of “in response to a second instruction, reading a second portion of the first register while 
The applicant further traverses the prior art rejection to the claims dependent on the independent claims alleging cited prior art fails to disclose the features of the dependent claims since cited prior art allegedly fails to disclose or render obvious the features of the independent claims.  The Office maintains the features of the independent claims are disclosed by cited prior art for reasons stated above and maintain the features of the dependent claims are further disclosed by cited prior art for reasons cited in the rejection of record.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/JASON W BLUST/Primary Examiner, Art Unit 2137